862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry Van BETHEA, Plaintiff-Appellant,v.Waylon B. COLLINS, Jesse Saunders, Larry Hinton, SergeantGarner, Defendants- Appellees.
No. 88-7187.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1988.Decided Nov. 3, 1988.

Henry Van Bethea, appellant pro se.
LaVee Hamer Jackson, Office of Attorney General of North Carolina, for appellees.
Before WIDENER and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Henry Van Bethea, a state prisoner, submitted his notice of appeal to prison authorities outside the 30-day period established by Fed.R.App.P. 4(a)(1).1   It was therefore untimely.   See Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428).  In addition, he failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).


2
The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


3
DISMISSED.



1
 For the purposes of this appeal, we assume that the date Bethea's notice of appeal was notarized was the earliest date he would have submitted it to prison authorities